Citation Nr: 0816098	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sciatica of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for sciatica of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2005 and April 2007 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection and awarded 10 percent 
disability ratings for sciatica of the right and left lower 
extremities.  In June 2007, the veteran testified before the 
Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2007).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
claim.  The notice should indicate what information or 
evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claims for initial increased 
ratings for sciatica of the lower extremities, or what 
evidentiary burdens he must overcome with respect to these 
claims.  Therefore, a remand is required in order to allow 
sufficient notice to the veteran.  Upon remand, the veteran 
will be free to submit additional evidence and argument on 
the questions at issue.

Finally, in November 2007, the Board remanded the veteran's 
claims for entitlement to initial increased ratings for 
sciatica of the right and left lower extremities for the 
veteran to undergo a VA examination to determine the current 
nature and severity of his service-connected disabilities.  
Specifically, the veteran should have been afforded a 
neurological examination of the right and left lower 
extremities that included EMG or nerve conduction studies.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, 
while the veteran was afforded a VA neurological examination 
in November 2007, he did not undergo EMG or nerve conduction 
studies and thus the report of examination does not 
adequately describe the current level of severity of the 
veteran's sciatica.  On remand, the veteran should be 
afforded neurological examinations of the right and left 
lower extremities, such that the relevant diagnostic 
information may be elicited.  Compliance by the Board or the 
RO with remand instructions is neither optional nor 
discretionary.  Thus, this case must be returned for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 38 (2008) that:  
(1) informs him that he must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his sciatica of the right and 
left lower extremities and the effect that 
worsening has on his employment and daily 
life; (2) informs him of all potentially 
applicable diagnostic criteria with regard 
to his claims for an increased rating for 
sciatic of the right and left lower 
extremities including Diagnostic Codes 
8520, 8620, 8720, 8521, 8621, and 8721; 
and (3) provides him with examples of the 
types of medical and lay evidence to 
submit in support of his increased rating 
claims.

2.  Schedule the veteran for a neurologic 
examination to determine the nature and 
severity of his service-connected sciatica 
of the right and left lower extremities.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  The purpose of this 
examination is to ascertain the current 
nature and extent of the appellant's 
service-connected sciatica of the right 
and left lower extremities and to identify 
all nerves affected by the service-
connected disabilities and the nature and 
degree of any functional impairment caused 
by such disability, as opposed to that 
caused by other non-service-connected or 
non-neurologic conditions.  The examiner 
should provide a complete rationale for 
all conclusions reached.  Special 
diagnostic studies including EMG or nerve 
conduction studies should be performed.  
The examiner should describe all 
neurological symptomatology due to the 
appellant's service-connected low back 
disability.  The Diagnostic Codes 
applicable to nerve impairment distinguish 
the types of paralysis (complete and 
incomplete).  For incomplete paralysis, 
the degree of paralysis is further divided 
into categories: severe, moderately 
severe, moderate, and mild.  With these 
categories in mind, the examiner should 
classify the appellant's right and left 
lower extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent testing 
of record.  If the examiner uses results 
obtained from an EMG or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in terms 
meaningful to a layperson, the baseline 
results versus those obtained for the 
appellant.  The examiner is asked to 
explain the meaning of any abnormal 
results that are obtained.  The examiner 
should distinguish findings related to the 
service-connected right and left sciatica 
disabilities and those related to non-
service-connected and non-neurologic 
conditions, if any.  The examiner is 
further requested to explain in detail 
what limitation of motion or limitation of 
function is caused by the right and left 
lower extremity nerve disabilities and 
what limitation of motion or limitation of 
function is caused by non-neurologic 
conditions, if any.  The neurologist is 
requested to report whether the appellant 
suffers from any tics, pain, numbness, 
foot drop, muscle weakness, or atrophy due 
to the service-connected right and left 
lower extremity nerve disability.

3.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

